Title: To Thomas Jefferson from Richard Claiborne, 16 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 16th. Feby. 1781.

Some of the assistant Deputy Quarter Master’s have made application to me to know whether they and the persons employed under them, are subject to the insuing draft of this State. I am likewise informed that my Name, with some of my Officers are inroled, and that it is the intention of the Court to comprehend us in the Draft. This is a step which I cannot think justifiable, as it should have been known in the first place who of us were Commissioned Officers and who not. It is agreable to my Ideas that the persons of all Continental Officers and others engaged in that Line, whether in Commission or not, are exempt from Militia duties and drafts of any kind whatsoever during that employ. If the property is taxed I admit we should bear a proportion, but if the person is taken away, the public business must suffer. As to my own part I am not uneasy in this matter because of my Commission in the Line, but Your Excellency will foresee the bad consequences of depriving me of a useful man at this important time, when all that we can do will not nearly be sufficient to answer the demands made for the southern Army. This is not all. The department must be supported, and considerable supplies must come from us for the Troops in the state. I beg Your Excellency to give directions upon this subject in time, that the further operation of my plan may not be delayed.
I have the honor to be with much respect Your Excellency’s Most obedient Servant,

Rd. Claiborne
D Q Mr. S. Virga.

